 Case 1:21-mj-00027-MJA Document 28 Filed 03/23/21 Page 1 of 10 PageID #: 82




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 CLARKSBURG

UNITED STATES OF AMERICA,

                       Plaintiff,                    Case No.: 1:21-MJ-27
                                                     (JUDGE ALOI)
        vs.
                                                     Charging District’s Case No:
                                                     1:21-MJ-286 (Complaint)
GEORGE PIERRE TANIOS,                                1:21-CR-222 (Indictment)

                       Defendant.


                                    DETENTION ORDER

       On March 22, 2021, came the United States of America by Sarah E. Wagner, Assistant

United States Attorney, and came Defendant, George Pierre Tanios, who appeared by in person

and by his counsel, Elizabeth B. Gross and L. Richard Walker, for a Rule 5(c)(3) hearing on an

Indictment and for a hearing on the Government’s Motion for Pretrial Detention [ECF No. 2] and

Amended Motion for Pretrial Detention [ECF No. 17], in accordance with the Bail Reform Act,

Title 18, United States Code, Section 3142(f). The Court also is in receipt of Defendant’s response

to the Government’s motion, filed on March 19, 2021. [ECF No. 22].

       The Court gave notice to the Government’s counsel that, pursuant to the Due Process

Protections Act of 2020, the Court reminds the Government’s attorneys that under Brady v.

Maryland, 373 U.S. 83 (1963) and its progeny, failing to disclose favorable evidence to the accused

violates due process where the evidence is material either to guilt or punishment. Further,

consequences for a Brady violation can include, but are not necessarily limited to, a vacated

conviction and disciplinary actions against the prosecutor. The Court gave written notice of the

same by filing notice on the Court’s CM/ECF system. [ECF No. 27].

       The parties presented evidence and witness testimony was taken.

                                                1
 Case 1:21-mj-00027-MJA Document 28 Filed 03/23/21 Page 2 of 10 PageID #: 83




                                        A. The Standards

        Title 18, United States Code, § 3142(g) provides the specific factors that are to be

considered to determine whether there are conditions of release that will reasonably assure the

appearance of the person as required and the safety of any other person and the community. Those

factors are:

        1.      The nature and consequences of the offense charged, including whether the offense

is a crime of violence, a violation of Section 1591, a Federal crime of terrorism, or involves a

minor victim or a controlled substance, firearm, explosive, or destructive device;

        2.      The weight of the evidence against the person;

        3.      The history and characteristics of the person, including but not limited to

community ties, employment, criminal history, record of court appearance or whether the person

was on probation or parole at the time the current offense was committed; and

        4.      The seriousness of the danger to any person or the community that would be posed

by the person’s release.

                           B. Findings of Fact and Conclusions of Law

        Defendant first appeared in this Court on this matter on March 15, 2021 pursuant to a

Criminal Complaint originating in the United States District Court for the District of Columbia.

               1. Charges Against Defendant, Rule 5(c)(3), and Preliminary Hearing

        In the Criminal Complaint, bearing the charging district’s case number 1:21-MJ-286,

Defendant was charged with the following violations: Assault on Federal Officer with Dangerous

Weapon (3 counts), in violation of Title 18, United States Code, Sections 111(a) and (b);

Conspiracy to Injure and Officer, in violation of Title 18, United States Code, Section 372; Civil

Disorder, in violation of Title 18, United States Code, Section 231(a)(3); Obstructing or Impeding



                                                2
 Case 1:21-mj-00027-MJA Document 28 Filed 03/23/21 Page 3 of 10 PageID #: 84




Any Official Proceeding, in violation of Title 18, United States Code, Section 1512(c)(2); Physical

Violence on Restricted Grounds, While Carrying Dangerous Weapon, and Resulting in Significant

Bodily Injury, in violation of Title 18, United States Code, Sections 1752(a)(1), (2), (4), (b)(1)(A)

and (b)(1)(B); Violent Entry and Disorderly Conduct, Act of Physical Violence on Capitol

Grounds, in violation of Title 40, United States Code, Section 5104(e)(2)(f); and Aiding and

Abetting, in violation of Title 18, United States Code, Section 2.

       On March 15, 2021, the Court conducted Rule 5(c)(3) proceedings and scheduled the

matter for preliminary hearing and detention hearing for March 18, 2021. In the meantime,

Defendant filed a motion to continue proceedings [ECF No. 13], which the Court granted [ECF

No. 14], rescheduling proceedings to March 22, 2021.

       Then, on March 17, 2021, a Grand Jury sitting in the District of Columbia returned an

Indictment against Defendant and co-Defendant, Julian Elie Khater (“Khater”). [ECF No. 19]. This

matter bears the charging district’s case number 1:21-CR-222. In so doing, the Grand Jury charged

Defendant with the following: Conspiracy to Impeded or Injure an Officer, in violation of Title 18,

United States Code, Section 372; Assault on a Federal Officer with a Dangerous Weapon and

Aiding and Abetting (three counts), in violation of Title 18, United States Code, Sections

111(a)(1), (b), and 2; Civil Disorder, in violation of Title 18, United States Code, Section

231(a)(3); Obstruction of an Official Proceeding, in violation of Title 18, United States Code,

Section 1512(c)(2); Entering and Remaining in a Restricted Building or Grounds with a Deadly or

Dangerous Weapon and Causing Significant Bodily Injury, in violation of Title 18, United States

Code, Sections 1752(a)(1), (b)(1)(A), and (b)(1)(B); Disorderly and Disruptive Conduct in a

Restricted Building or Grounds with a Deadly or Dangerous Weapon and Causing Significant

Bodily Injury, in violation of Title 18, United States Code, Sections 1751(a)(2), (b)(1)(A), and



                                                 3
 Case 1:21-mj-00027-MJA Document 28 Filed 03/23/21 Page 4 of 10 PageID #: 85




(b)(1)(B); Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or

Dangerous Weapon and Causing Significant Bodily Injury, in violation of Title 18, United States

Code, Sections 1751(a)(4), (b)(1)(A), (b)(1)(B); and Act of Physical Violence in the Capitol

Grounds or Building, in violation of Title 40, United States Code, 5104(e)(2)(F).

       As a preliminary matter, during proceedings on March 22, 2021, the undersigned

conducted a Rule 5(c)(3) proceeding on the Indictment. The undersigned reviewed with Defendant

the charges in the Indictment, and informed Defendant of his right to retain counsel or request that

counsel be appointed to him, his right to an identity hearing, his right to production of the warrant

or a copy thereof, and of his right to a hearing on detention. An identity hearing was not requested.

Further, the undersigned discussed with counsel whether there was a need to conduct a preliminary

hearing, now that an Indictment had been returned against Defendant. Both counsel for the

Government and Defendant agreed that there was no longer a need to conduct a preliminary

hearing.

     2. Detention Hearing: Admission of Exhibits, and Proceeding by Government’s Proffer

       The Court proceeded with a detention hearing. The Government moved to admit Exhibit

Nos. 1—15, to which Defendant did not object. The Court granted the Government’s motion and

admitted these exhibits into evidence. [ECF No. 25].

       Additionally, the Government requested to give a proffer of the evidence against Defendant

on the matter of detention, rather than present witness testimony. Defendant objected to this

approach, and instead insisted that the Government present witness testimony. After a recess

during which Defendant’s counsel, the Government, and the undersigned further researched and

reviewed the issue, the Court overruled Defendant’s objection and allowed the Government to

proceed by proffer. While Title 18, United States Code, Section 3142 sets forth the process for



                                                 4
 Case 1:21-mj-00027-MJA Document 28 Filed 03/23/21 Page 5 of 10 PageID #: 86




reviewing the Government’s motion to detain, it does not specify whether the Government must

proceed by witness testimony or when it may choose to proceed by proffer. In support of his

insistence that the Government should be required to put on witness testimony, Defendant cited to

United States v. Hammond, 44 F. Supp. 2d 743 (D. Md. 1999). However, based upon the

undersigned’s review of the issue, nothing about the statute governing the process requires the

Government to put on witness testimony instead of a proffer. Moreover, the weight of interpretive

caselaw is that the Government is within its rights to proceed by proffer instead of witness

testimony, with the presiding judicial officer’s assent. See e.g. United States v. Winsor, 785 F.2d

755 (9th Cir. 1986); United States v. Gaviria, 828 F.2d 667 (11th Cir. 1987); United States v.

Emanuel, 869 F.2d 795 (4th Cir. 1989) (evaluating the question in the context of sentencing);

United States v. Smith, 79 F.3d 1208 (D.C. Cir. 1996); United States v. Karni, 298 F. Supp.2d 129

(D.D.C. 2004).

       In the instant case, the undersigned noted that Defendant’s arguments speak to the weight

of the Government’s evidence, not its admissibility. The undersigned reminded counsel that this

proceeding was a bench proceeding, with the Court mindful that it will afford the proper weight to

any proffer or testimony which the Court deems appropriate. Accordingly, the Court allowed the

Government to proceed by proffer.

                                     3. Government’s Proffer

       The Government proffered that on January 6, 2021, in Washington, D.C., Defendant and

Khater were at a rally-turned-riot at the United States Capitol. The riot was an attempt to thwart

certification of the presidential election by the United States Congress.

       More specifically, the Government proffered that Defendant and Khater made plans to

meet and travel together to Washington, D.C. According to the Government, shortly before



                                                 5
 Case 1:21-mj-00027-MJA Document 28 Filed 03/23/21 Page 6 of 10 PageID #: 87




January 6, 2021, Defendant entered a firearms store in Morgantown, West Virginia while talking

with Khater on his mobile phone to determine what to purchase to take to Washington, D.C.

Defendant inquired of an employee at the store whether he could take a firearm to Washington,

D.C., and when told that he could not, asked whether he could take a pepper ball gun, which the

employee also told him he could not do. Defendant then asked whether he could take mace to

Washington, D.C., and then purchased two cans of Frontiersman bear spray and two smaller

canisters of pepper spray on keychains. The Government proffered that the employee provided to

agents a receipt which appears to correspond to Defendant’s purchase, and that Khater’s phone

records show a call between Defendant and Khater corresponding to the date and time on the

receipt.

           The Government also proffered that Khater, a New Jersey resident, gave a statement that

he drove to Morgantown to pick up Defendant to travel together to Washington, D.C., arriving

there late on January 5, 2021 or early January 6, 2021. Khater stated that they shared lodging that

night, and then took a Lyft rideshare together to the rally the next morning. Khater stated that

Defendant procured bear spray and that they knew it was not for use on human beings. During

their time together on January 6, according to Khater, Defendant carried a backpack which the two

were sharing and which contained sprays.

           Aside from Khater’s statement, the Government put together its version of events based on

surveillance footage, officers’ bodycam footage, and open source media. According to the

Government, at approximately 1:00 p.m. that day, the riotous crowd at the United States Capitol

was facing a barrier of bicycle racks at the exterior of the Capitol, with police officers behind the

barrier. Among the rioters were Defendant and Khater. The Government proffered that Defendant

and Khater were working in concert to spray chemical substances in officers’ faces, while the



                                                   6
 Case 1:21-mj-00027-MJA Document 28 Filed 03/23/21 Page 7 of 10 PageID #: 88




crowd was attempting to breach the barrier. Video footage shows Khater conversing with each

other throughout their time at the Capitol. At one point, video shows Khater telling Defendant to

“Give me that bear s*it” while reaching into the shared backpack carried by Defendant. The video

further shows Defendant telling Khater “Hold on, hold on, not yet, not yet … it’s still early.”

       Per the Government’s proffer, Khater ultimately sprayed U.S. Capitol Police Officers B.

Sicknick and C. Edwards, as well as Metropolitan Police Department Officer D. Chapman with an

unknown substance, all of which is clearly documented on video footage. The officers retreated

from the line at the barricade, temporarily blinded and unable to perform their duties. Officer

Edwards sustained lasting injuries beneath her eyes and suffered scabbing for several weeks

thereafter. Both Officer Edwards and Officer Chapman described the spray as being as strong,

perhaps stronger, than any spray to which they had been exposed in law enforcement training.

       According to the Government, Defendant and Khater then drove back together to

Morgantown, West Virginia. Law enforcement identified Defendant and Khater based on the

above-noted surveillance footage, officers’ bodycam footage, and open source media, as well as

information gleaned from tipsters and social media. In a search of Khater’s residence, the

Government proffered, agents located in his bedroom the hat and gloves which he is seen wearing

in videos from January 6; elsewhere in the residence, agents found the jacket which he is seen

wearing in those videos, as well as a spent can of bear spray.

       In a search of Defendant’s residence, per the Government’s proffer, agents located the

backpack which Defendant can be seen carrying in videos from January 6. In the backpack, agents

found a jacket and hat which appear to be the same which Defendant can be seen wearing in these

videos. Agents also found in the backpack two cans of bear spray, spray on a keychain, and a

handgun.



                                                 7
 Case 1:21-mj-00027-MJA Document 28 Filed 03/23/21 Page 8 of 10 PageID #: 89




                                     4. Defendant’s Witnesses

       Defendant called six witnesses: (1) Maguy Tanios, his mother, (2) Amanda Plumley, his

fiancé and mother of his three children, (3) Shadoe Lowers, a family friend and former employee,

(4) Michela Scotto Diluzio, a friend and collaborator in the local restaurant business, (5) Maria

Boutros, his sister, and (6) Special Agent Riley Palmertree of the FBI.

       Defendants first five witnesses testified as to his work ethic, longstanding position in the

Morgantown restaurant industry, and role as a supportive father to his children. SA Palmertree

testified as to how law enforcement conducted its investigation to piece together the Government’s

allegations as set forth in the Government’s proffer.

                                             C. Decision

       Upon consideration, the Court finds that Defendant is not a flight risk. However, the Court

also finds that the Defendant poses a danger to others and the community.

       For the reasons set forth herein and, on the record, the Court finds as follows:

       1.      The Government has not established, by a preponderance of the evidence, that

               Defendant is a flight risk.

       2.      The Government has established, by clear and convincing evidence, that Defendant

               is a danger to others and the community for the reasons set forth in the findings of

               fact above, and in short, because of:

               a. Defendant’s premeditation of violence, which included the advance purchase

                   of dangerous chemical sprays and Defendant’s questioning of a firearms store

                   employee as to whether he could take a firearm or a pepper ball gun into

                   Washington, D.C.;




                                                 8
Case 1:21-mj-00027-MJA Document 28 Filed 03/23/21 Page 9 of 10 PageID #: 90




               b. Defendant’s telephone conversation with Khater during his time in the firearms

                  store to determine what to purchase for the trip to Washington, D.C.;

               c. Defendant’s carrying of a backpack, shared with Khater, at the event,

                  containing chemical sprays, and Khater attempting to access the backpack by

                  saying “Give me that bear s*it” and Defendant responding, “Hold on, hold on,

                  not yet, not yet … it’s still early”; and

               d. The spraying of chemical substances directly into the faces of three police

                  officers, who were in the line of duty and facing a mob.

       3.      The Court has carefully considered Defendant’s response [ECF No. 22] to the

               Government’s Amended Motion for Pre-Trial Detention, as well as Defendant’s

               minimal criminal history, his connections to the community, his employment, and

               his family support, as indicated by the witnesses he called. However, these factors

               do not outweigh the danger which Defendant poses to the community as set forth

               herein. Thus, the Court concludes that no bond conditions could be set to reasonably

               ensure the safety of others and the community.

       Based upon the evidence presented and the above findings of fact and conclusions of law,

the Government's Amended Motion for Pre-Trial Detention [ECF No. 17] is GRANTED.

Accordingly, it is hereby ORDERED that:

       1.      Defendant is hereby REMANDED to the custody of the United States Marshals

Service pending further proceedings in this case;

       2.      Defendant be confined in a facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal;




                                                 9
Case 1:21-mj-00027-MJA Document 28 Filed 03/23/21 Page 10 of 10 PageID #: 91




       3.      Defendant shall be afforded a reasonable opportunity for private consultation with

defense counsel;

       4.      On order of a court of the United States or on request of an attorney for the

Government, the person in charge of the corrections facility in which Defendant is confined shall

deliver the defendant to the United States Marshal for the purpose of an appearance in connection

with a court proceeding; and

       5.      Any Party seeking revocation or amendment of this Order shall file a motion

pursuant to 18 U.S.C. §3145.

       The Clerk of the Court is directed to provide a copy of this Order to all counsel of record,

as applicable, as provided in the Administrative Procedures for Electronic Case Filing in the United

States District Court for the Northern District of West Virginia.

       DATED: March 23, 2021.




                                                10
